DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Terminal Disclaimer filed on 2/14/2022 has been approved. The amendment filed on 
2/14/2022 has been entered. Claims 1-20 have been canceled. Claims 21-35 are presented for examination. 

Allowable Subject Matter
Claims 21-35 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: The Terminal Disclaimer filed 214/2022 has been approved and thus vacates all pending obvious double patenting grounds of rejection on the claims. Accordingly, the prior fails to disclose:
i. a module tape (MT) for a transponder chip module (TCM) as recited in claim 21 comprising: 
at least one module antenna (PA) disposed on the module tape; and 
at least one coupling frame (CF) disposed on the module tape, each coupling frame having an opening (OP) defined by an inner edge (IE), an outer edge (OE) and a discontinuity comprising a slit (S) or a non-conductive stripe extending from the opening to the outer edge.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887